Case 1:19-cv-00862-CFC-SRF Document 355 Filed 04/06/21 Page 1 of 3 PageID #: 15918




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

 1Ox GENOMICS, INC.,


                              Plaintiff,

                       v.                         Civil Action No. 19-862-CFC-SRF

 CELSEE, INC.,


                              Defendant.



                                MEMORANDUM ORDER

          Plaintiff 1Ox Genomics alleges that Defendant Celsee' s Genesis Platform

 infringes the so-called "Brenner Patents": U.S. Patent Nos. 10,155,981;

 10,240,197; 10,280,459; and 10,392,662. D.I. 86 ,r 37. Pending before me is

 Celsee's Motion for Summary Judgment of Invalidity of the Brenner Patents under

 35 U.S.C. § 112. D.I. 263.

          The Brenner Patents share a common written description. In its Concise

 Statement of Facts filed in support of the motion, Celsee stated that the shared

 written description "does not recite beads covalently attached to an oligonucleotide

 tag which comprises a cell-specific tag and a molecule-specific tag." D.I. 266      ,r
 14. Celsee cited the four Brenner Patents as support for this asserted fact. D.I. 266

 ,r 14.   1Ox disputes this assertion and states that the patents' written description
Case 1:19-cv-00862-CFC-SRF Document 355 Filed 04/06/21 Page 2 of 3 PageID #: 15919




 "recites an MID attached to a solid support, and states that the solid support may

 be a bead" 1; that "[c]ovalent attachment between oligonucleotides and beads was

 well-known in the art as of the priority date, and the most common bond that the

 relevant end of an oligonucleotide forms with another molecule is a covalent

 bond"; and that"[ o]ne of skill in the art would readily have understood from the

 [written description] that the inventors had possession of the claimed tags as part of

 a composition in which they are covalently attached to beads." D.I. 308 ,r 14.

 Record evidence cited by 1Ox appears to support its position. See #981 patent at

 Fig. 2, 11:25-36; Ex. 3 ,r,r 87-89, 1447, 1485; Ex. 4 at 133:7-134:2.

       Because there is at least one disputed fact that Celsee has said is material to

 its motion for summary judgment, I will deny the motion. See Anderson v. Liberty

 Lobby, Inc., 477 U.S. 242,248 (1986) (holding that summary judgment will not lie

 if there is a genuine dispute about a material fact).

       NOW THEREFORE, at Wilmington this Sixth day of April in 2021, IT IS

 HEREBY ORDERED that Defendant's Motion for Summary Judgment of




 1
  A MID is associated with an oligonucleotide. See #981 patent at 6:33-36
 (defining a MID in the Brenner written description as "a tag or combination of tags
 associated with a polynucleotide"); 7:60-62 (stating in the Brenner written
 description that the term "polynucleotide" is used interchangeably with the term
 "oligonucleotide").

                                            2
Case 1:19-cv-00862-CFC-SRF Document 355 Filed 04/06/21 Page 3 of 3 PageID #: 15920




 Invalidity of the Brenner Patents under 35 U.S.C. § 112 (D.I. 263) is DENIED.




                                        3
